Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art clearly discloses different methods and structures for heat dissipation, including the use of plates, wires and cooling legs. It is also well known that communication and power circuits need cooling to function properly and last longer.  For example Ma (US 2017/0055341 A1) discloses a radio frequency module, comprising: a substrate 2 including a first principal surface on which external-connection terminals are disposed; [Figures 5 and 6, bond wires 7 connect to the PC board],  a power amplifier disposed on the first principal surface, and configured to amplify a radio frequency transmission signal; [0054] and a heat dissipator configured to dissipate heat of the power amplifier,[heat dissipating plate 3] The prior art does not teach, as a whole, a radio frequency module, comprising: a substrate including a first principal surface on which external-connection terminals are disposed; a power amplifier disposed on the first principal surface, and configured to amplify a radio frequency transmission signal; and a heat dissipator configured to dissipate heat of the power amplifier, wherein the heat dissipator includes a heat dissipation plate covering a surface of the power amplifier which is opposite to a surface that faces the substrate; and at least a first leg extending from the heat dissipation plate toward the first principal surface. When the limitations of the respective claims are taken as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See that attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648